JUDGE PRYOR
delivered the opinion of tiie court.
.The statute in regard to the verification of claims against deceased persons does not apply to the Commonwealth. The motion here is to recover against the representative of a surety on a bail bond, and the defense is that no demand was made. The,purpose of the statute was to purge the
conscience of claimants against the estates of decedents, and does not, by express terms or. by implication, apply to the Commonwealth in a proceeding to enforce the criminal or penal laws. There is no one to make the oath, and nothing appears in the statute by which any intention -can be gathered that the statute should apply to' the sovereign. The party was required by the terms of his bond to appear, and failing to appear in person, a forfeiture was proper, and the fact that a trial was had does not relieve the forfeiture. (See MS. opinion.)
Judgment affirmed.